Citation Nr: 1303378	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral shoulders.

2.  Entitlement to service connection for arthritis of the bilateral elbows.

3.  Entitlement to service connection for arthritis of the bilateral wrists.

4.  Entitlement to service connection for arthritis of the low back.

5.  Entitlement to service connection for arthritis of the bilateral hips. 

6.  Entitlement to service connection for bilateral vision loss.

7.  Entitlement to service connection for a skin disability.

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from August 1975 to May 1978, including in Korea from January 1976 to February 1977.    

These claims come before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in April 2011.  In October 2011, the Board remanded these claims to the RO for additional development.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this appeal.

The claims of entitlement to service connection for arthritis of the bilateral wrists, bilateral vision loss and a skin disability and entitlement to a TDIU are addressed in the REMAND portion of the decision, below, and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Arthritis of the right shoulder is not related to the Veteran's active service and did not manifest to a compensable degree within a year of the Veteran's discharge from active service.

2.  The Veteran does not currently have arthritis of the left shoulder.

3.  The Veteran does not currently have arthritis of the bilateral elbows.

4.  Arthritis of the low back is not related to the Veteran's active service and did not manifest to a compensable degree within a year of the Veteran's discharge from active service.

5.  The Veteran does not currently have arthritis of the bilateral hips.


CONCLUSIONS OF LAW

1.  Arthritis of the bilateral shoulders was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Arthritis of the bilateral elbows was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  Arthritis of the low back was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

4.  Arthritis of the bilateral hips was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The VCAA and its implementing regulations provide that VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The RO provided the Veteran VCAA notice on the claims being decided by letters dated March 2008 and October 2011.  These letters satisfy the content requirements noted above.  The RO notified the Veteran of the evidence needed to substantiate the claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  

The RO identified the evidence it had requested and/or received in support of the Veteran's claims and the evidence it was responsible for securing.  Pursuant to  instructions on October 2011 Remand, the RO informed the Veteran that it planned to request pertinent records of treatment rendered in association with his reported motor vehicle accidents and any other outstanding private treatment records provided the Veteran furnished VA written authorization to do so.  The RO pointed out that it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

During the Veteran's April 2011 hearing, the undersigned Veterans Law Judge also provided additional notice by pointing out that evidence was needed relating the Veteran's arthritis to service.  After the Veteran testified that a doctor had told him that the two were related, the undersigned asked the Veteran for the name of the doctor and encouraged the Veteran to submit evidence confirming this fact.  

The RO sent one of the notice letters after initially deciding the Veteran's claims.  The RO cured this timing defect by readjudicating these claims in a supplemental statement of the case issued in September 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  Specifically, it tried to secure and associate with the claims file all evidence the Veteran identified as being pertinent to the claims being decided, including service and post-service treatment records.  However, with regard to records of treatment allegedly rendered secondary to motor vehicle accidents, the RO was unsuccessful.  In response to the RO's request, the Veteran did not provide VA authorization to do so, thereby hindering the RO's ability to assist the Veteran fully in the development of his claims. 

The RO also afforded the Veteran a hearing before the Board, during which the Veteran testified as to the onset of the disabilities at issue in this decision, and a VA examination, during which an examiner discussed the etiology of the Veteran's back disability.  

The RO did not afford the Veteran a VA examination in support of his shoulder, elbow and hip claims, but such action is not mandated.  Under 38 U.S.C.A. § 5103(d) (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In this case, as explained below, there is no competent evidence of record of a current disability or an association between the disability and the Veteran's service.  VA's duty to provide the Veteran an examination in support of his shoulder, elbow and hip claims is thus not triggered.

Analysis

The Veteran seeks service connection for bilateral shoulder, elbow and hip and back disabilities on a direct basis, as related to his active service.  According to written statements submitted in February 2008 and August 2009 and his April 2011 hearing testimony, he alleges that he developed arthritis in these joints secondary to exposure to cold while serving in Korea in 1977.  He contends that he was exposed to extreme cold weather while on "alert" status.   

He further alleges that after returning to Foot Hood, Texas he received in-service treatment for joint complaints and at that time, a medical professional told him he had arthritis.  He asserts that, he has since continued to have chronic problems in his shoulder, elbow and hip joints and, beginning in 2000, doctors actually diagnosed arthritis.  He further asserts that his treatment records show that, during 2000, a physician linked his arthritis to his cold exposure in Korea. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

To prevail on the issue of service connection, there must be competent evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may be presumed for certain chronic conditions such as arthritis if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

Post-service medical documents, including VA treatment records dated since 2008 and a report of VA examination conducted in November 2011, confirm that the Veteran currently has arthritis of multiple joints, including his lumbar spine and right shoulder, but not his left shoulder, elbows or hips.  The question is thus whether the arthritis in the lumbar spine and right shoulder is related to the Veteran's active service, including the alleged exposure to cold while serving in Korea, or manifested to a compensable degree within a year of his discharge from service.

The Veteran's DD Form 214 establishes that the Veteran served in Korea from January 1976 to February 1977.  According to a letter from D. B., a hometown friend who served with the Veteran, the Veteran was exposed to cold during his Korean service, as he contends.  
D. B. is competent to confirm the Veteran's reported history of exposure to extreme cold as cold exposure is capable of lay observation.  There is no documentation of record suggesting that D. B.'s statements in this regard are not credible.

According to the Veteran's service treatment records, which include in-service medical reports from Darnell Army Hospital at Fort Hood, Texas, the Veteran did not complain of or receive treatment for frostbite or low back, shoulder, elbow or hip problems during active service and, contrary to the Veteran's allegations, no physician diagnosed arthritis of any joint.  On separation examination conducted in April 1978, the Veteran reported that he had had a painful or "trick" shoulder or elbow and recurrent back pain.  The examiner, however, noted normal clinical evaluations of the spine and upper and lower extremities.  

These service treatment records are highly probative both as to the Veteran's subjective reports of back, elbow and/or shoulder problems and the examiner's resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Following discharge from service, the Veteran began to complain of pain in various joints.  According to the post-service treatment records that are available and in the claims file, the Veteran reported a history of arthritis in the right leg, ankles and right hand in 2004 - approximately 25 years after service.  From 2005 to 2008, he continued to complain of pain in various joints, particularly the neck, right leg, ankles and wrists, but no doctor diagnosed arthritis, specifically of the back, shoulders, elbows, hips or otherwise.  

More specifically, in March 2005, during treatment for mental health, the Veteran reported that he had no medical problems.  In April 2005, he reported intermittent pain in his joints.  During a VA examination conducted in December 2007, the Veteran reported worsening health and joint pain and an examiner noted multiple orthopedic problems.  In February 2008, based on x-rays, a physician first diagnosed degenerative changes in the Veteran's low back.  Since then, the Veteran has continued to receive treatment for arthritis of the lumbar spine.

In addition, the Veteran has complained of pain affecting other joints, including the right arm near the elbow (beginning in 2008, of six months duration), left shoulder (2008), and left arm (2011).  In October 2008 and May 2009, he reported that he had had the joint pain for 10 years - decades after his discharge from service.  

Beginning in 2008, physicians tested the Veteran for a systemic or inflammatory form of arthritis, including rheumatoid, but the tests revealed no such condition.  Since then, physicians have diagnosed the Veteran with degenerative joint disease or osteoarthritis in joints other than the lumbar spine, including, in July 2010, in the right shoulder.  Again, no physician has diagnosed the Veteran with arthritis in the left shoulder, elbows or hips, any other left shoulder, elbow or hip disorder, or frostbite affecting these joints.   

During treatment visits for low back and right shoulder arthritis, no physician linked the arthritis to the Veteran's active service, including the cold exposure.  One medical professional specifically addressed the etiology of the Veteran's low back arthritis.  During a VA examination conducted in November 2011, an examiner ruled out such a relationship based on a review of the claims file, including the separation examination showing a normal spine and upper extremities, the Veteran's reported medical history, a physical evaluation of the Veteran and a finding that his lumbar spine condition is related to chronic degenerative changes associated with aging.

The Veteran has not submitted a medical opinion refuting that of the VA examiner.  His assertions are thus the only evidence of record linking arthritis of the lumbar spine and right shoulder to his active service, including the cold exposure, and diagnosing arthritis of the left shoulder, elbows and hips.  Not being specially trained in the medical field, however, he is not competent to offer an opinion on causation or to diagnose a medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (finding a layperson not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).  

Based on the absence of competent evidence relating arthritis of the low back and right shoulder to service, establishing that the Veteran had arthritis of the low back or right shoulder within a year of his discharge from service, or diagnosing arthritis of the left shoulder, elbows and hips, the Board concludes that these disorders were not incurred in or aggravated by service may not be presumed to have been so incurred.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence in this case is against the Veteran's claims.  The benefit of the doubt rule is thus not for application and the claims must be denied.  


ORDER

Service connection for arthritis of the bilateral shoulders is denied.

Service connection for arthritis of the bilateral elbows is denied.

Service connection for arthritis of the low back is denied.

Service connection for arthritis of the bilateral hips is denied. 


REMAND

Prior to adjudicating the claims of entitlement to service connection for arthritis of the bilateral wrists, bilateral vision loss and a skin disability and entitlement to a TDIU, additional development is necessary.  See 38 C.F.R. § 19.9 (2012).

In its September 2012 supplemental statement of the case, the RO considered the Veteran's recent VA treatment records, those dated through December 2011, in support of this appeal.  Since then, VA has associated more recent VA treatment records, dated January 2012 to November 2012, with Virtual VA's paperless claims processing system.  The RO has not considered these records, which discuss the Veteran's wrists, vision, skin and employability, in support of the claims being remanded and the Veteran has not waived his right to have the RO do so.  

In its October 2011 remand, the Board instructed the RO/AMC to afford the Veteran a VA examination of his eyes.  In part, the examiner evaluating the Veteran was to determine whether any visual loss was related to or aggravated by the Veteran's service.  The RO complied by affording the Veteran such an examination, but the examiner did not provide all information requested.  Instead he related the Veteran's vision loss to macular degeneration, but did not discuss whether this condition initially manifested during service, or preexisted service and increased in severity during service.  

A Board remand imposes upon VA a duty to ensure compliance with the terms of the remand.  When the RO/AMC fails to comply with the Board's directives, the Board must insure subsequent compliance by returning the claims file for completion of the previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, because the examiner did not furnish all requested information, an addendum must be obtained.   

As noted in its October 2011 Remand, the claim of entitlement to a TDIU is inextricably intertwined with the claims being remanded.  Harris v. Derwinski, 1 Vet.App. 180 (1991).  The Board thus defers a decision on this claim at this time.

This case is REMANDED to the RO/AMC for the following action:

1.  Return the claims file to the authoring VA examiner who evaluated the Veteran's eyes in April 2011 for an addendum, which answers the following questions WITH A COMPLETE EXPLANATION: 

a.  Focusing on the Veteran's August 1975 enlistment examination showing defective vision and the April 1978 separation examination, was the Veteran's preexisting vision loss, whether due to macular degeneration or another eye disorder, aggravated during service? 

b.  Is the Veteran's macular degeneration a congenital or development disease or defect? 

c.  If it represents a defect, does the Veteran have additional disability due to in-service injury superimposed upon the defect?

The examiner is advised that the courts of appellate jurisdiction (i.e., those hat review Board decisions) have imposed increasing requirements in the obtaining and review of medical opinion evidence. The courts have directed that when VA (either the RO or the Board) obtains a medical opinion, it must be fully explained with specific reference to both medically and factually relevant evidence in the record. The courts have generally focused on the following questions:
Whether the examiner showed a knowledge of the claimant's correct medical history;
Whether the examiner provided a fully reasoned explanation, as opposed to a summary conclusion - the latter not being legally sufficient;
Whether the examiner used clinical data (e.g., previous and current objective and clinical test results, laboratory findings, blood tests, etc.) in explaining his or her findings;
Whether the examiner responded to the Board or the RO's inquiry;
Whether the examiner cited to, and discussed, other medical opinions of record;
Whether the examiner discussed, as opposed to merely cited, his or her own expertise, specializations if any, and clinical experience. 

2.  REVIEW THE ADDENDUM TO ENSURE THAT IT COMPLIES WITH THE REMAND DIRECTIVE.  IF IT DOES NOT RESPOND TO THE BOARD'S INQUIRY AND IS NOT FULLY EXPLAINED, RETURN IT TO THE EXAMINER FOR CORRECTIVE ACTION. 

3.  Readjudicate the Veteran's claims based on all of the evidence of record, including VA treatment records dated in 2012, which were recently associated with Virtual VA's paperless claims processing system.  If  any benefit sought on appeal is denied, furnish the Veteran and his representative a supplemental statement of the case.  

4.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  

These claims must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


